Exhibit 10.2

 

October 15, 2015

 

R. Jarrett Lilien

1200 Broadway, Apt. 8A

New York, NY 10001

 

Dear Jarrett:

 

We are pleased to outline the further terms of your continued temporary
employment in the position of Interim Chief Executive Officer and President of
Investment Technology Group, Inc. (the “Company”), in respect of which we had
previously agreed with you under a letter agreement dated August 12, 2015.  We
look forward to continuing to benefit from your experience, knowledge and
leadership as Interim Chief Executive Officer and President.  You will continue
as a member of the Board of Directors of the Company (the “Board”).

 

The specific terms of your temporary employment are as follows:

 

TERM:  You agree to continue to serve as the Interim Chief Executive Officer and
President of the Company until such time as the individual intended to serve as
the permanent Chief Executive Officer and President of the Company (the “New
CEO”) is appointed by the Board and commences employment with the Company, or
such earlier date as may be agreed between you and the Board (the “Interim
Period”, and the end date of such Interim Period, the “Term End Date”).  You and
the Company acknowledge that the term of your employment as Interim Chief
Executive Officer and President is expected to be of limited duration, and that
your employment with the Company will be “at will,” which means that either you
or the Company may terminate your employment for any reason, at any time, with
or without notice.

 

SALARY: You will continue to be paid a monthly salary of $65,000 during the
Interim Period, payable pursuant to the Company’s normal payroll practices. 
This salary amount is subject to all applicable taxes and withholdings.

 

SPECIAL PERFORMANCE-BASED SERVICE BONUS:  As previously committed to you, the
Company intends to pay you a lump sum bonus amount shortly after the end of the
Interim Period.  However, in recognition of the extended period that we are
requesting you remain as Interim Chief Executive Officer and President, we are
pleased to provide you with (1) restricted stock units (the “RSUs”) having a
grant date value equal to $1,000,000, to be granted under the Company’s 2007
Omnibus Equity Compensation Plan (the “Plan”) on the same date as the
announcement of the New CEO and (2) beginning November 1, 2015, you will receive
$320,000 for each calendar month in which you continue to fulfill your duties as
Interim Chief Executive Officer in cash (with such amount (x) guaranteed for the
full calendar month of November 2015 and, (y) beginning after November 30, 2015,
prorated based on the number of days during any partial calendar month in which
you remain so employed).  All cash amounts that accrue to you hereunder will be
paid to you in one lump sum within thirty (30) days after your service as
Interim Chief Executive Officer and President is completed on the Term End
Date.  All RSUs granted as provided hereunder will vest in three equal
installments on each anniversary of the RSUs’ grant date, so long as you
continue to fulfill your duties as Interim Chief Executive Officer and President
through the Term End Date and subsequently continue to serve on the Board prior
to any such anniversary date. Further, in the event of your death or Disability
(as defined in the Plan), you will become immediately vested in all of the RSUs.
For the avoidance of doubt, (1) you will only forfeit your RSUs if you
voluntarily cease to fulfill your duties referenced hereunder, either as Interim
Chief Executive Officer and President prior to

 

--------------------------------------------------------------------------------


 

the Term End Date or as a member of the Board, as applicable, prior to any
applicable RSU vesting date, and (2) your RSUs will vest on a Change of Control
(as defined under the Plan). The RSUs otherwise will be granted under the form
of award agreement previously used by the Company to grant retention RSUs, as
publicly filed.  These special performance-based service bonus awards are in
each case subject to all applicable taxes and withholdings.

 

BENEFITS:  During the Term, you will continue to be covered under any Company
benefits plan for which a senior executive of the Company is eligible (subject
to the applicable eligibility and other requirements set forth therein) and
continue to be reimbursed for all business-related expenses incurred by you in
performing your duties as Interim Chief Executive Officer and President in
accordance with the Company’s policies and procedures as in effect from time to
time.  Notwithstanding the foregoing, you will not be provided with a Change of
Control Agreement with the Company, and you are not eligible to receive any
payments or benefits under any Company Change of Control Agreement.

 

ENTIRE AGREEMENT: This letter agreement is intended to be the entire agreement
between the Company and you with respect to the matters described herein, and
supersedes the letter agreement dated August 12, 2015.  No waiver or
modification of this letter agreement shall be valid unless made in writing,
signed by both you and the Chair of the Board.

 

CONTROLLING LAW: This letter agreement shall in all respects be interpreted,
enforced and governed by the laws of the State of New York.

 

SEVERABILITY: You agree that the terms of this letter agreement are severable,
and if any provision of this letter agreement is found to be void and
unenforceable by a court, that judgment will not affect, impair or invalidate
the remainder of this letter agreement.

 

Please feel free to contact Peter Goldstein at (212) 444-6484 with any questions
regarding the terms outlined in this letter.  If the foregoing accurately
expresses our mutual understanding, please execute the enclosed copy of this
letter in the space provided below, and return to Peter.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

 

 

/s/ Maureen O’Hara

 

Maureen O’Hara, Chair, Board of Directors

 

 

--------------------------------------------------------------------------------


 

Accepted and agreed this 15th day of October, 2015:

 

 

/s/ R. Jarrett Lilien

 

R. Jarrett Lilien

 

 

--------------------------------------------------------------------------------